1. Iraq - in particular, the death penalty (including the case of Tariq Aziz) and attacks against Christian communities (
Madam President, can I ask Mr Mauro to go into a bit more detail on the real extent of the amendment that he has just tabled, and particularly the reason why it focuses exclusively on Christians?
(IT) Madam President, ladies and gentlemen, I would point out that it is not my intention to say that Christians are more a minority than other minorities. The fact is, however, that at this point in the debate in Iraq, there is a proposal on the table to concentrate all the Christians into a single province. That is clearly unacceptable, because we would be forcing Christians from Kirkuk, Mosul and Baghdad to become ghettoised. In this respect, we hope to obtain a commitment from the European institutions, and subsequently we will transfer this clarification to the report by the Committee on Foreign Affairs on Iraq.